Citation Nr: 1033442	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
October 1970.  

These matters come before the Board of Veterans' Appeals (Board) 
from decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas in May 2001 
(nonservice-connected pension benefits) and June 2002 (bilateral 
knee disorder).  The May 2001 determination, by letter, denied 
the claim for nonservice-connected pension benefits, and the June 
2002 rating decision, in pertinent part, denied service 
connection for injuries to the knees.  

The appellant provided testimony at a hearing conducted by a 
Veterans Law Judge in July 2004, and that Veterans Law Judge 
remanded the claim in August 2004 so that additional development 
of the evidence could be conducted.  The Veteran's claim was 
again remanded in October 2009, so that he could be scheduled for 
a hearing with a Decision Review Officer (DRO) concerning the 
nonservice-connected pension benefits issue.  The Veteran 
testified at a hearing before a local DRO hearing officer in 
January 2010.  The Veteran also provided testimony via video-
conference hearing conducted by another Veterans Law Judge in 
June 2010, at which time his service connection claim was 
addressed.  These Veterans Law Judges were designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and are included in the panel of judges rendering 
the determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected pension benefits 
being remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record is against finding 
that the Veteran's claimed bilateral knee disorder, manifested by 
bilateral degenerative joint disease (arthritis) and bilateral 
torn medial menisci, is either related to service or that 
arthritis of the knees was manifested to a compensable degree 
within one year following separation from active duty.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in active service, and 
arthritis of the knees may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).


In this case, the Board acknowledges that the RO did not provide 
the Veteran with adequate notice prior to the initial decision in 
June 2002.  Nevertheless, the RO did send the Veteran letters in 
September 2004 and March 2006, which did inform him about the 
evidence necessary to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  After the notice was 
provided, the Veteran's claim was readjudicated in a January 2009 
supplemental statement of the case (SSOC) and in a March 2010 
SSOC.  Thus, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  

Moreover, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim.  He has also testified on multiple occasions at hearings 
conducted by both local and Board personnel.  Viewed in such 
context, the furnishing of notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the March 2006 letter stated that in order to 
establish service connection the evidence must show that he had 
an injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.  Additionally, the February 2003 statement 
of the case (SOC) and the January 2009 and March 2010 SSOCs 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence that 
was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the September 2004 and March 2006 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The Veteran was also informed in March 2006 that a 
medical examination was to be scheduled.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 and March 2006 letters notified the Veteran that 
he must provide enough information about his records so that they 
could be requested from the agency or person that has them.  The 
September 2004 letter also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, both letters stated that it 
was the Veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that an 
April 2010 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letters also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's available service 
treatment records as well as all identified and available VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  The Board observes that, 
although a decision from the Social Security Administration (SSA) 
is in the file, records from the SSA upon which that decision was 
based have not been associated with the claims file.  The SSA 
decision does refer to medical evidence used in the claim 
process, and this evidence reportedly consisted solely of VA 
medical records.  In this regard, the Board acknowledges that VA 
regulations provide that VA will seek to obtain relevant records 
from a Federal department or agency, such as the SSA.  See Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  See also Murinscak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, in terms of 
this appeal, the Veteran has not informed VA that any records 
that may be in the control of SSA have a bearing on the claim for 
service connection for a bilateral knee disability.  For these 
reasons, the Board is of the opinion that this claim can now be 
adjudicated without the Veteran being prejudiced.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Veteran was afforded VA examinations in February 
2002, November 2006, November 2009, and January 2010.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
discussed below, the Board finds that the VA medical opinions 
obtained in this case are adequate, as they-with the exception of 
the November 2006 examination report--are predicated on a full 
reading of the service treatment records as well as the VA 
medical records contained in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, to include the 
statements of the appellant, and provide a complete rationale for 
the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

Factual Background/Laws and Regulations/Analysis

The Veteran claims that he has bilateral knee problems as a 
result of active military service.  He claims that his knee 
problems stem from a parachute jump accident occurring at Fort 
Benning, Georgia when his parachute did not fully open.  See VA 
Form 21-4138, dated in July 2000 and VA Form 21-526, received in 
May 2001.  See also letter, dated in October 2002.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, at 57.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, at 
54.

The appellant served on active duty from November 1967 to October 
1970.  His service treatment records include a November 1967 
enlistment examination report which makes no mention of 
complaints or treatment pertaining to his knees.  Health record 
notes, dated in March 1970, show complaints of low back pain, for 
a period of 2.5 years, resulting from a jump school injury.  The 
Veteran did not mention any knee problems stemming from his 
alleged April 1968 jump injury.  He did complain, as shown in a 
Report of Medical History, dated in September 1970, of "'trick' 
or locked knee."  The examiner reported that the Veteran had low 
back pain since April 1968 while at jump school and added that no 
complications or sequelae was indicated as to the Veteran's 
complaints of a "trick" knee disorder.  An orthopedic clinic 
report, dated in September 1970, shows a diagnosis of lumbosacral 
strain by history.  A September 1970 mental hygiene consultation 
service report shows a diagnosis of passive-aggressive 
personality.  It was recommended that the Veteran be separated 
from military service.  The report also noted that there were no 
disqualifying mental or physical defects sufficient to warrant 
disposition through medical channels.  The Veteran is also shown 
to have received an "Airborne Course" diploma at Fort Benning, 
Georgia in May 1968.  A DD Form 214 reflects that the Veteran 
received a parachute badge.  Efforts to obtain morning reports 
dated during the Veteran's attendance at two jump schools 
(April/May 1968 and April/May 1969) proved unsuccessful.  See 
January 2009 response from the National Personnel Records Center 
(NPRC).

July and October 2001 VA outpatient records include diagnoses of 
sore knees.  

A February 2002 VA orthopedic examination report shows that, upon 
reviewing the Veteran's claims folder, the examiner commented on 
findings relating to an in-service "jump injury" occurring in 
April 1968.  Back complaints were noted to stem from this 
accident.  The Veteran reported post-service employment 
performing mostly electrical and mechanical work.  The Veteran 
reported a 1988 incident where he required crutches due to knee 
difficulties.  He denied using crutches since that time.  The 
Veteran complained of bilateral knee pain.  Following examination 
of the Veteran a diagnosis of right and left knee chondromalacia 
patellae, mild or early grade, was provided.  The examiner 
commented that the Veteran's service record did not describe 
symptoms or treatment to areas other than his low back.  He added 
that there was therefore no continuity as far as other complaints 
or treatment (to include the knees).  Thus, the examiner opined 
that he was unable to provide a causal relationship between the 
Veteran's diagnosed knee disorder and his service.  X-ray 
findings, relating to the bilateral knees, showed normal study.  
The articular surfaces, joint spaces, and patellofemoral joints 
appeared unremarkable.  

In a September 2004 letter from the Veteran's parents, they 
asserted that the Veteran complained of knee problems upon his 
return from the military.  They mentioned that at one time his 
knees were so bad he could not walk without the use of crutches.  
They also mentioned that the Veteran had been involved in a 
parachute accident while in the military.  

A November 2006 VA examination report includes diagnoses of right 
knee effusion, etiology undetermined; mild bilateral degenerative 
joint disease; and left knee medial meniscus tear.  The Veteran 
complained of knee symptomatology for about the past six years.  
He also informed the examiner that he injured himself in the 
military when a parachute did not fully open.  He reported being 
in a cast and later returning to duty.  

Also of record is a Social Security Administration (SSA) 
decision, dated in March 2009.  It was noted that the Veteran was 
not currently alleging disability for any period prior to 
September 2008.  Of the Veteran's reported physical and mental 
problems, chronic arthritis knee pain with clinical evidence of 
torn medial cartilage or meniscus in the left knee was included.  
The Veteran was awarded Supplemental Security Income (SSI) 
benefit payments effective from September 2008.  

The Veteran was afforded a VA orthopedic examination in November 
2009.  The examiner commented that he had had an opportunity to 
review the Veteran's claims folder.  The Veteran informed the 
examiner that he incurred an in-service knee injury while 
paratrooping and that his right leg was placed in a cast.  He 
added that he recovered completely and completed his jump 
training as part of the next class.  A history of bilateral 
degenerative changes and bilateral torn medial menisci was noted.  

Following examination of the Veteran, the examiner provided 
diagnoses of bilateral knee degenerative arthritis medical 
compartments with torn medial menisci bilaterally.  He opined 
that these knee problems were less likely than not secondary to 
the Veteran's service, since by one history the Veteran reported 
first having pain in 1986 and at another time in 2000.  The 
examiner observed that following his service separation the 
Veteran worked in the heating and air conditioning business, 
which necessitated his squatting, kneeling, and climbing up 
ladders until at least 2000 with no significant complaints 
concerning his knees.  The examiner again commented that while 
the Veteran did incur an injury in service, after treatment he 
recovered completely, and completed both jump school and many 
jumps following his claimed in-service injury.  X-ray examination 
of the knees showed mild left medial joint compartment narrowing.  

At a January 2010 hearing conducted by a local hearing officer, 
the Veteran testified that he was placed in a full body cast as a 
result of a parachute jump accident at Fort Benning, Georgia in 
1968.  He alleged that the cast went from the sole of his foot up 
to his waist.  See page two of hearing transcript (transcript).  
He added that after his military service he worked for a period 
of 30 years performing electrical and plumbing work.  

A January 2010 VA general medical examination shows that the 
Veteran complained of knee problems dating back to his parachute 
jumping activities in the military.  He complained of chronic 
bilateral knee pain for the past 20 years.  Following examination 
of the Veteran, a diagnosis of degenerative joint disease of the 
knees was provided.  

At his June 2010 hearing before the Board, the Veteran testified 
that he received a parachute badge in the military.  See page two 
of transcript.  He added that he suffered from an injury in 1968 
when his parachute failed to fully open.  He added that upon 
having his body cast removed he entered another jump school class 
from which he graduated.  See page three of transcript.  The 
Veteran mentioned that as a member of the 82nd Airborne division 
he made several more jumps during the remainder of his active 
service.  See page four of transcript.  He added that he first 
sought post-service treatment for his knees in the 1980s.  See 
page seven of transcript.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for a bilateral knee disorder.  In regard 
to this, the Board notes first that the service treatment records 
are completely negative for any clinical findings pertaining to 
the knees.  While the Veteran has claimed that an in-service 
parachute accident led to the development of his current knee 
disorder, the Board again notes that an in-service September 1970 
orthopedic clinic report made no mention of knee complaints.  
Second, the Veteran did not seek treatment immediately following 
his separation from service or for many years thereafter.  
Subsequent to service, the Veteran initially sought service 
connection for a bilateral knee disorder in July 2000.  See VA 
Form 21-4138.  Moreover, even assuming that the Veteran's 
contentions constituted credible evidence of continuity of 
symptomatology of knee problems since service, his own statements 
are not persuasive that such continuity existed ever since 
service because he asserted in January 2010 that he had knee 
problems for a period of 20 years (dating back to 1990; 20 years 
after his service separation), and he also claimed that he had 
knee problems in 1988 (18 years after his service separation) at 
which time he needed to use crutches.  See Buchanan.  

Thus, the only evidence of any knee problem in service is the 
Veteran's own contentions.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the Veteran is 
a physician or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that requires 
medical knowledge because he lacks the requisite professional 
medical training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  
Similar to the evidence of an in-service knee disorder, the only 
evidence of any continuity of knee symptomatology for many years 
after service is lay evidence.  While the Veteran can claim to 
have experienced a knee injury and to have had a history of knee 
symptoms and while his parents are competent to say they recall 
his complaints about his knees after his discharge from service, 
lay evidence is not competent to say what the injury was to the 
knees that was sustained in service or to link a current 
diagnosis to the symptoms described.  As noted above, lay 
testimony can be competent and sufficient to establish a 
diagnosis of a condition when the description of the symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d 1377.  However, in this case, a medical 
professional-the VA examiner-did not link the current knee 
diagnosis to the symptoms described in service and over the years 
following service but instead rendered an opinion against such a 
link.

Concerning this, the Board notes that, in the VA examination 
report dated in November 2009, the examiner provided a medical 
nexus opinion concerning whether an etiological relationship 
existed between the Veteran's currently diagnosed knee problems 
and his military service.  The examiner concluded that the 
Veteran's knee problems were less likely than not secondary to 
the Veteran's service.  As rationale for his opinion, the 
examiner pointed out that by one history the Veteran reported 
first having pain in 1986 and at another time in 2000.  The 
examiner also observed that following his service separation the 
Veteran worked in the heating and air conditioning business, 
which necessitated his squatting, kneeling, and climbing up 
ladders until at least 2000 with no significant complaints 
concerning his knees.  In commenting on the Veteran's history of 
a knee injury in service, the examiner noted that, while the 
Veteran did incur an injury in service, after treatment he 
recovered completely and completed both jump school and many 
jumps following his in-service injury.  Further, the February 
2002 VA examiner, also after reviewing the Veteran's claims 
folder, opined as to the lack of continuity of symptomatology of 
a knee disorder since service.  

The Board finds the medical opinions in this case more probative 
and persuasive than the Veteran's own lay assertions about this 
matter because the examiners were aware of the Veteran's lay 
history and concluded that his current bilateral knee disorder 
was not likely the result of an injury in service.  

Thus, after considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to service connection for a bilateral knee 
disorder because the competent medical evidence does not 
demonstrate a nexus between the Veteran's military service and a 
current bilateral knee disorder.  Absent such a nexus, service 
connection may not be granted.  38 C.F.R. § 3.303.

In addition, because degenerative joint disease of the knees was 
first reported in 2006, well after the Veteran's 1970 separation 
from active duty, presumptive service connection for arthritis of 
the knees is not for consideration.  38 C.F.R. §§ 3.307, 
3.309(a).

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim for service connection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral knee disorder 
is denied.  


REMAND

As indicated in the Introduction, the claim on appeal seeking 
entitlement to nonservice-connected pension benefits was most 
recently remanded in October 2009.  Unfortunately, the ordered 
development remains to be completed.  Accordingly, another remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Concerning this matter the Board indicated the following in 
October 2009:

On November 28, 2006, the RO issued an SOC 
addressing entitlement to pension.  The 
Veteran was informed that he must file an 
appeal within 60 days of that SOC.  On 
January 16, 2007, VA received 
correspondence from the Veteran.  The 
correspondence reflects that the Veteran 
desires a hearing before an RO hearing 
officer and that he desires that his 
testimony be considered by the Board.  
Thus, although he did not submit a VA Form 
9, Substantive Appeal, he has timely filed 
correspondence containing the necessary 
information (desire to continue the appeal 
to the Board and a desire for a hearing) 
within the 60 days allotted to perfect the 
appeal.  38 C.F.R. §§ 20.202, 20.302.  
Moreover, because the Veteran has timely 
requested a hearing, he must be accorded 
one.

The Veteran was thereafter afforded a hearing before a DRO in 
January 2010, which, in pertinent part, addressed the issue of 
entitlement to nonservice-connected pension benefits.

The Board's October 2009 remand also included the following:

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claim for 
service connection for the knees and the 
pension claim.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given opportunity to respond.  
(emphasis added).

Review of the record shows that while the RO issued a SSOC 
(though characterized as a SOC) in March 2010, this was limited 
to a readjudication of the service connection claim for the 
knees.  In contrast to the Board's having found that 
correspondence received by the Veteran constituted a timely 
appeal of the pension issue, the RO noted in a March 2010 
Deferred Rating Decision that the pension issue had not been 
perfected in a timely manner, and the appeal was dismissed.  The 
RO did take the Veteran's January 2010 hearing testimony as a new 
claim for VA pension benefits.  

The Board concludes that the RO's not having included 
readjudication of the nonservice-connected pension benefits issue 
as part of the March 2010 SOC, as explicitly requested by the 
Board as part of its October 2009 remand instructions, did not 
adequately comply with the Board's remand instructions.  Stegall.  
In regard to this, the Board notes that 38 U.S.C.A. § 7105(d)(3) 
indicates that, concerning the time in which a veteran has to 
submit a substantive appeal following the issuance of a SOC, 
"questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  

Therefore, this issue is again REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO must readjudicate the claim for 
nonservice-connected pension benefits.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and given the opportunity 
to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



			
	         KATHLEEN K. GALLAGHER                                  
A. BRYANT
	               Veterans Law Judge                                        
Veterans Law Judge 
	         Board of Veterans' Appeals                          
Board of Veterans' Appeals



		
	MICHELLE L. KANE
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


